This action was brought originally by Cora Jacobs against Anna Rose in the Cuyahoga Common Pleas for an inpunction to restrain the violation o.f certain building restrictions on property in Lakewood, Ohio.
It appears that the West Lake Park subdivision was developed some 25 year ago. The first deeds under the allotment contained the following restrictions:
“It is hereby conditioned and made a part of the purchase price that said sub-lot No. — shall be used for residence purposes, that only one residence shall be built upon it.”
These restrictions appear in the chain of title to all sub-lots.
Jacobs bought a sub-lot in this addition relying upon said restrictions. Rose the owner of one of the sub-lots testified that she did not have actual knowledge of any restrictions and before the action was commenced attempted to erect a building on a certain sub-lot upon which a building had already been constructed.
The judgment of the Common Pleas in dismissing the petition for an injunction was sustained by the Court of Appeals.
Jacobs in the Supreme Court contends:
1. That the building is a violation of the restrictions, and that Rose is chargeable with knowledge with such restrictions which constituted a part of the general plan.
2. There are no equitable doctrines such as change in character of neighborhood, estoppel, or hardship on Rose which might defeat an injunction.